DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § Double Patenting.
Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 USC § 112.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/265,121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Analysis – 35 USC § 112 (f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“managed device that is configured to” in claim 1.
“remote access controller device that is configured to” in claim 1.
“remote access controller device that is configured to” in claim 8.
“remote access controller device that is configured to” in claim 15.
“BIOS key management client subsystem that is configured to access” in claims 4, 11 and 18.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 1, 4, 8, 11, 15 and 18, recite the elements: 
“managed device that is configured to” in claim 1.
“remote access controller device that is configured to” in claim 1.
“remote access controller device that is configured to” in claim 8.
“remote access controller device that is configured to” in claim 15.
“BIOS key management client subsystem that is configured to access” in claims 4, 11 and 18.
which is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
Applicant is required to:

(b)     Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed functionwithout introducing any new matter (35 U.S.C. 132(a)); or
(c)     State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimedfunction. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For a computer-implemented means-plus-function claim limitation that invokes 35 U.S.C. 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor. The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejections set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia: 
“a management system; and a managed system that is coupled to the management system through a network, wherein the managed system includes a managed device that is configured to be at least one of locked and unlocked by a locking key; a management system configuration storage; a remote access controller device that is configured to: store a management system configuration for the management system in the management system configuration storage; and provide a key management client subsystem that is configured to use the management system configuration to access the management system to obtain the locking key; and a Basic Input/Output System (BIOS) that is coupled to the managed device, the management system configuration storage, and the remote access controller device, wherein the BIOS is configured to: detect an event that triggers unlocking the managed device; determine that the remote access controller device is unavailable and, in response, retrieve the management system configuration; access the management system using the management system configuration; retrieve the locking key from the management system; and unlock the managed device using the locking key.” that is in claim 1 and its respective dependent claims which is not found in the prior art references previously relied upon or any new references found.
“a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, causes the processing system to provide a Basic Input/Output System (BIOS) that is configured to: detect an event that triggers unlocking of a managed device; determine that a remote access controller device is unavailable, wherein the remote access controller device is configured, when the remote access controller device is available, to provide a key management client subsystem that accesses a management system using a management system configuration in order to retrieve a locking key for use in unlocking the managed device; retrieve, in response to detecting the event and determining that the remote access controller device is unavailable, the management system configuration; access the management system using the management system configuration; retrieve the locking key from the management system; and unlock the managed device using the locking key.” that is in claim 8 and its respective dependent claims which is not found in the prior art references previously relied upon or any new references found.
“detecting, by a Basic Input/Output System (BIOS), an event that triggers unlocking a managed device; determining, by the BIOS, that a remote access controller device is unavailable, wherein the remote access controller device is configured, when the remote access controller device is available, to provide a key management client subsystem that accesses a management system using a management system configuration in order to retrieve a locking key for use in unlocking the managed device; retrieve, by the BIOS in response to detecting the event and determining that the remote access controller device is unavailable, the management system configuration; accessing, by the BIOS, the management system using the management system configuration; retrieving, by the BIOS, the locking key from the management system; and unlocking, by the BIOS, the managed device using the locking key.” that is in claim 15 and its respective dependent claims which is not found in the prior art references previously relied upon or any new references found.

Closest Art of Record
The closest art of record Davis (US Pre-Grant Publication No: 20070005951 A1) teaches “If a user forgets the power-on password of his computer, he can depress the "enter" key or "access" key once to cause the BIOS to locate the power-on password in memory and attempt to unlock the HDD using the power-on password to boot a secure O.S. The HDD password either can be the same as the power-on password or the HDD can recognize the power-on password for the limited purpose of allowing access to the secure O.S. In any case, the secure O.S. is booted for password reset.” but also does not teach the indicated subject matter above.
Another art of record Gupta (US Pre-Grant Publication No: 20150121028 A1) teaches “A storage device security system includes a server that is coupled to a storage device, a storage controller, a configuration IHS, and a remote access controller. The remote access controller receives a storage device access key request and a storage controller Globally Unique Identifier (GUID) from the storage controller. The remote access controller also receives a server GUID from the server. The remote access controller also receives a security key from the configuration IHS over a network. The remote access controller is configured to use a remote access controller Media Access Control (MAC) address, the storage controller GUID, the server IHS GUID, and the security key to generate a storage device access key. The remote access controller may then provide the storage device access key to the storage controller, and storage controller may use the storage device access key to access the storage device coupled to the server IHS.” but also does not teach the indicated subject matter above.
Another art of record Toda (US Pre-Grant Publication No: 20100106928 A1) teaches “According to one embodiment, a storage device manages a user data area by dividing the area into a plurality of division data areas. The storage device includes a storage module, an access authority setting module, a lock processor, a command receiver, and an unlock processor. The storage module includes the division data areas. The access authority setting module sets access authority with respect to each division data area for each user. The lock processor disables access to the storage module from a host device that reads data from and writes data to the storage module. The command receiver receives from the host device an unlock command including a basic area storing basic unlock information and an expansion area storing additional unlock information. The unlock processor unlocks each division data area, to which access is restricted for each user, based on the basic unlock information and the additional unlock information.” but also does not teach the indicated subject matter above.
Another art of record Cox (US Pre-Grant Publication No: 20110307709 A1) teaches “A storage device that supports Trusted Computer Group (TCG) security allows management of TCG security features by a Basic Input/Output System (BIOS) using non-TCG security commands supported by the BIOS. In one implementation, a BIOS that does not support TCG security but does support ATA security can use ATA drive unlock to invoke TCG drive unlock on the storage device. Further, the storage device can be transitioned among multiple security operating modes (e.g., Undeclared, ATA security or TCG security).” but also does not teach the indicated subject matter above.
Another art of record McMichael (US Pre-Grant Publication No: 20030023826) teaches (where a partition is captured when it is enumerated from a disk (211) and is presented to a volume manager (207). The captured partition is assigned and associated with the volume manager. Since partition manager manages interface between partition objects and object based operating system, partition objects can be easily detected when the partition fails or is removed) but does not teach the indicated subject matter above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIMON P KANAAN/Primary Examiner, Art Unit 2492